IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-41039
                                      Summary Calendar



       SHARON DENISE SIRLS, A minor by and
       through her mother Geneva Warren as guardian,

                                                           Plaintiff-Appellant,

                                             versus

       WILLIAM A. HALTER, ACTING
       COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Eastern District of Texas
                             (USDC No. 6:97-CV-893)
           _______________________________________________________
                                  March 21, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Geneva Warren, on behalf of her daughter, Sharon Sirls, appeals from denial

of her daughter’s application for supplemental security income under the Social


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Security Act. Warren claims the administrative law judge (ALJ) erred (1) in

excluding her from the administrative hearing while he questioned her daughter, (2)

in finding that she received adequate notice of the right to legal representation, and

(3) in finding that her daughter is not disabled under the Act. These claims are

without merit.

      The ALJ sequestered Warren during Sirls’s testimony because Warren was a

witness. Warren cites no authority for her position that this type of exclusion is

improper. Furthermore, Sirls’s stepfather was with her throughout the hearing.

Warren’s exclusion is not error.

      Warren acknowledges that the notice-of-hearing letter she received includes a

brief discussion of the right to representation in fine print on the back of letter. But

she claims that the discussion is unclear and insufficient to notify her of her rights.

Warren fails to mention that she received another letter three months earlier

thoroughly describing her right to representation in simple, explanatory language.

Warren makes no claim that the notice in this letter is inadequate. We agree with

the ALJ and the district court that the notice Warren received is sufficient.

      Finally, Warren claims that the record does not contain substantial evidence

in support of the ALJ’s no-disability determination. She contends that the judge

considered only part of a psychologist’s report and that he failed to consider what

                                            2
Sirls’s performance likely would be outside the confines of the special education

program at her school. Warren also claims that the record lacks information about

Sirls’s functioning and development over a period of time as contemplated by 20

C.F.R. § 416.924(f). The ALJ’s thorough decision, however, contradicts these

claims. It is within his discretion to weigh the evidence in the record, and he may

appropriately give little or no weight to some matters, including a physician’s

opinion. See Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). That the ALJ

was unconvinced by the evidence Warren cites does not mean he did not consider it.

Furthermore, the record contains the psychologist’s report and other medical and

school records concerning Sirls. They provide adequate information about her

functioning and development. We agree with the district court that there is

substantial evidence in the record in support of the ALJ’s no-disability

determination.

      AFFIRMED.




                                          3